DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 22 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12, 13, 15, 19, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,514,041 (hereinafter Takeuchi).
As per claims 1, 13, and 22, Takeuchi teaches a system comprising: a plurality of memory components comprising a non-volatile memory component (Takeuchi; Figure 1 Item 110, Col 3 Lines 24 – 26) and a volatile memory component (Takeuchi; Col 5 Lines 7 – 10); and a processing device operatively coupled with the plurality of memory components (Takeuchi; Figure 1 Item 120), the processing device configured to perform operations comprising: receive an unmap command comprising a listing of a plurality of regions in at least one of the memory components to be unmapped (Takeuchi; Figure 8 Item S501, Col 8 Lines 41 – 45); updating an unmap regions list based on the unmap command (Takeuchi; Figure 8 Item S502, Col 8 Lines 45 – 50); receiving a write command to the non-volatile memory component (Takeuchi; Col 6 Lines 40 – 43); determining, using the unmap regions list, if the write command occurs in a portion of an unmapped region included in the non-volatile memory component (Takeuchi; Col 6 Lines 50 – 56); and in response to determining that the write command 

As per claims 3 and 15, Takeuchi also teaches issuing the write command to the non-volatile memory component (Takeuchi; Col 6 Lines 40 – 43).

As per claims 12 and 21, Takeuchi also teaches wherein the portion of the unmapped region included in the non-volatile memory component is an entirety of the unmapped region included in the non-volatile memory component (Takeuchi; Col 4 Lines 57 – 61).

As per claim 19, Takeuchi also teaches updating the unmap regions list after causing the set of L2P entries to be unmapped (Takeuchi; Col 8 Lines 45 – 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,514,041 (hereinafter Takeuchi) in view of US Patent Application Publication No. 2012/0110249 (hereinafter Jeong).
As per claims 2 and 14, Takeuchi teaches the system and method as described per claims 1 and 13 (see rejection of claims 1 and 13 above).
Takeuchi does not teach wherein loading the L2P row further comprises loading the L2P row from a flash translation layers (FTL) table included in the non-volatile memory component.
However, Jeong teaches performing an unmap command by loading a row of a FTL table (Jeong; Figure 4 Item 1232, Paragraph [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Takeuchi to include the FTL because doing so allows for management of the data stored in the memory (Jeong; Paragraph [0124]).

Claims 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,514,041 (hereinafter Takeuchi) in view of US Patent Application Publication No. 2019/0369892 (hereinafter Huang).
As per claims 10 and 20, Takeuchi teaches the system and method as described per claims 1 and 13 (see rejection of claims 1 and 13 above).
Takeuchi does not teach wherein the unmap regions list is stored in another non-volatile memory component included in the plurality of memory components.
However, Huang teaches storing an unmap regions list in a non-volatile memory component (Huang; Paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Takeuchi to include storing the 

As per claim 11, Huang also teaches loading the unmap regions list to the volatile memory when an activity is performed that causes the unmap regions list to be removed from the volatile memory (Huang; Paragraph [0053]).

Allowable Subject Matter
Claims 4 – 9 and 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 – 9 and 16 – 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the unmap regions list comprises a plurality of entries, each of the entries indicates one of the memory components, a region in the one of the memory components, and an availability flag, as required by dependent claims 4 and 16, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an unmap regions list having a plurality of entries (Takeuchi; Col 4 Lines 57 – 67), wherein each entry indicates a region of a memory component and an availability flag (Takeuchi; Col 4 Lines 57 – 67).  However, the prior art does not teach each of the entries indicating one of the memory components, as required by dependent claims 4 and 16.
Claims 5 – 9, 17, and 18 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable dependent claims 4 or 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181